Case 6:13-cr-00016-CCL Document 77 Filed 06/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR-13-16-H-CCL
Plaintiff,
VS. Order
CHANCI LINN MORRISON,
Defendant.

 

 

The Court conducted a revocation hearing on the United States Probation
Office’s petition to revoke Defendant’s supervised release. Based on the record
presented in open court,

IT IS HEREBY ORDERED that the petition for revocation (Doc. 61) is

DISMISSED with prejudice for failure of proof.

ft
Dated this Z L day\of June, 2020

Las hla

Charles €7Lovell
Senior United States District Judge
